DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2016, 1/15/2018, 5/11/2018, 7/23/2019, 11/05/2019, 4/29/2020, 7/31/2020, 9/17/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0103632 (Saban)

Regarding claim 1, Saban teaches multi-pulse transformer for an industrial machine (Fig. 9) [0115], the multi- pulse transformer comprising:


Fig. 5) [0080, 0102, 0115]; and
a plurality of secondary windings each configured to output a phase-shifted alternating current
(AC) voltage signal a second voltage [0111] to a respective converter of a plurality of AC-to-direct current (DC) converters [0074, 0080, 0115], the second each phase-shifted alternating current (AC) voltage signal being at a voltage less than the first voltage (when the output phase shifted AC voltage signal is a lower voltage than the input voltage then it is describing a step-down transformer) [0074],
wherein each converter includes an actively controlled transistor bridge (rectifier being the converter comprising of actively controlled transistor bridge) [0006, 0052, 0075]; wherein the multi-pulse transformer attenuates harmonic distortions by phase shifting each one of the plurality of secondary windings with respect to the primary winding [0080, 0111,0115]; and

wherein the multi-pulse transformer provides bi-directional flow of power (in fig. 9 the switches 970 a-f are bidirectional indicating that there is a bidirectional flow of power through the transformers in the system) [0076].

Regarding claim 2, Saban teaches wherein the harmonic distortions are caused by at least one selected from the group consisting of the converter and a component [0108, 0110-0111].



Regarding claim 4, Saban teaches wherein the multi-pulse transformer is a twenty-four pulse
transformer (multi-pulse transformer (6N) includes a transformer that is 6 times ‘x’ pulse transformer including a twenty four pulse transformer) [0115].

Regarding claim 5, Saban teaches wherein the multi-pulse transformer is a thirty-six pulse transformer (multi-pulse transformer (6N) includes a transformer that is 6 times ‘x’ pulse transformer including a thirty-six pulse transformer) [0115].

Regarding claim 6, Saban teaches wherein the multi-pulse transformer is a forty-eight pulse transformer (multi-pulse transformer (6N) includes a transformer that is 6 times ‘x’ pulse transformer including a forty eight pulse transformer) [0115].

Regarding claim 7, Saban teaches power distribution system of an industrial machine [0115], the power distribution system comprising:
a plurality of converters (Fig. 5 and Fig. 9 shows the rectifiers in the system), each of the plurality of converters including an actively controlled transistor bridge and operable to receive a phase-shifted alternating current (AC) voltage signal and to deliver a direct current (DC) voltage to a component of the industrial machine (rectifier being the converter comprising of actively controlled transistor bridge which receives the AC input and outputs the DC voltage to a component of the machine) [0006, 0052, 0075];

and
a multi-pulse transformer providing bi-directional flow of power (in fig. 9 the switches 970 a-f are bidirectional indicating that there is a bidirectional flow of power through the transformers in the system) [0076], the multi-pulse transformer having a primary winding and a plurality of secondary windings [0115], each of the plurality of secondary windings phase shifted with respect to the primary winding, the multi- pulse transformer configured to receive a first voltage at the primary winding, convert, with the plurality of secondary windings (each of the generators of Fig. 9 920, 925, 945 may include inter-phase transformers which comprises of the first primary winding receiving a first voltage from the generators which is shown in detail in Fig. 5) [0080, 0102, 0115], the first voltage to the phase- shifted AC voltage signals, the phase-shifted AC voltage signals being at a voltage less than the first voltage (when the output phase shifted AC voltage signal is a lower voltage than the input voltage then it is describing a step-down transformer) [0074], provide the phase-shifted AC voltage signals to the plurality of converters, respectively, and attenuate harmonic distortions [0080, 0111, 0115].

Regarding claim 8, Saban teaches wherein the harmonic distortions are caused by at least one selected from the group consisting of the converter and the component [0108, 0110-0111].

Regarding claim 9, Saban teaches wherein the component is a power switching device (load components are the motors which are power switching devices as shown in Fig. 9).



Regarding claim 11, Saban teaches wherein the multi-pulse transformer is a thirty-six pulse transformer (multi-pulse transformer (6N) includes a transformer that is 6 times ‘x’ pulse transformer including a thirty-six pulse transformer) [0115].

Regarding claim 12, Saban teaches wherein the multi-pulse transformer is a forty-eight pulse transformer (multi-pulse transformer (6N) includes a transformer that is 6 times ‘x’ pulse transformer including a forty eight pulse transformer) [0115].

Regarding claim 13, Saban teaches method for delivering power to a component of an industrial machine [0115], the method comprising:
receiving, at a primary winding of multi-pulse transformer, a first voltage each of the generators of Fig. 9 920, 925, 945 may include inter-phase transformers which comprises of the first primary winding receiving a first voltage from the generators which is shown in detail in Fig. 5) [0080,0102,0115];
converting, at the multi-pulse transformer, the first voltage to a plurality of phase-shifted alternating current (AC) voltage signals, the plurality of phase-shifted AC voltage signals being at a voltage less than the first voltage (when the output phase shifted AC voltage signal is a lower voltage than the input voltage then it is describing a step-down transformer) [0074];
outputting, at each secondary winding of a plurality of secondary windings of the multi-pulse


wherein each converter includes an actively controlled transistor bridge (rectifier being the converter comprising of actively controlled transistor bridge which receives the AC input and outputs the DC voltage to a component of the machine) [0006, 0052];

attenuating, at the plurality of secondary windings, harmonic distortions [0080, 0111, 0115]; and providing, via a the multi-pulse transformer, bi-directional flow of power (switches being bidirectional indicates that the power flowing through the transformers are also bi-directional in the system of Fig. 9) [0076].

Regarding claim 14, Saban teaches wherein each of the plurality of secondary windings are phase shifted with respect to the primary winding [0084].

Regarding claim 15, Saban teaches wherein the harmonic distortions are caused by at least one selected from the group consisting of the converter and the component [0110-0111].

Regarding claim 16, Saban teaches wherein the component is a power switching device (load components are the motors which are power switching devices as shown in Fig. 9).


Regarding claim 17, Saban teaches wherein the multi-pulse transformer is a twenty-four pulse transformer (multi-pulse transformer (6N) includes a transformer that is 6 times ‘x’ pulse transformer including a twenty four pulse transformer) [0115].

Regarding claim 18, Saban teaches wherein the multi-pulse transformer is a thirty-six pulse transformer (multi-pulse transformer (6N) includes a transformer that is 6 times ‘x’ pulse transformer including a thirty-six pulse transformer) [0115].

Regarding claim 19, Saban teaches wherein the multi-pulse transformer is a forty-eight pulse transformer (multi-pulse transformer (6N) includes a transformer that is 6 times ‘x’ pulse transformer including a forty eight pulse transformer) [0115].

Regarding claim 20, Saban teaches wherein each converter includes a DC voltage output and the DC voltage outputs of the converters are coupled together by a common DC line (Fig. 5 shows a multi-pulse transformer in a machine system the main DC link which is the common DC line that all the converters 525a-d are coupled together to) [0105].

Response to Arguments
Applicant's arguments filed 10/08/2020 have been fully considered but they are not persuasive. 
Applicant presents that Saban fails to disclose the recited “multi-pulse transformer [that] provides bi-directional flow of power” and that the Office’s statements, the bi-directional nature 
	However, the Examiner disagrees because since the switches 970a-f can be unidirectional or bidirectional means that the power is coming out of the generators and the transformers and also going in the generators and transformers thereby maintaining [0076-0077]. These generators comprises of transformers and has both a motoring flow and a generating flow (as shown in Fig. 1B which is one of the generators used in the Fig. 9 power system). 
Furthermore, Applicant presents that Saban fails to disclose secondary windings [of a multi-pulse transformer], each configured to output a phase-shifted alternating current (AC) voltage signal. 
	However, the Examiner disagrees because Saban teaches that the generator machines ie. prime mover which uses a multi-pulse (6N) transformer with one primary winding and multiple secondary windings [0115]. Furthermore, Saban teaches that the electric machine with the stator having a multi-pulse transformer wherein the transformer is used for the motoring applications as well as generating applications thereby indicating bidirectional functions [0102-0111, 0115]. 
Applicant also presents that the Office improperly combines distinct embodiments within Saban in an anticipation rejection. 
	However, the Examiner disagrees because Saban teaches the different parts of the power system as shown in Fig. 9 in figures 1-8 and thereby relying on Fig. 5 to show the phase shifted alternating current voltage signals of the step-down transformers and coming back to the big picture view of Fig. 9 power system does not imply that the Office Action is combining distinct embodiments within Saban, however, it indicates that the Office Action is relying on the various portions of the big picture power system as shown in Fig. 9. Thereby the rejection stands. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696.  The examiner can normally be reached on Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836